NEBEKER, Senior Judge,
concurring.
Mr. Levi was found to have prevaricated before the Maryland Character Committee. By the time he got before the Maryland State Board, he had apparently profited by his experience before the Committee. His change of attitude and approach brought success. However, the Board made a de novo determination; it did not purport to review the Committee’s findings or find them erroneous or unsupported. So those findings, particularly as to the lack of credibility, remain to stain his moral fitness to practice law in the District of Columbia.
Should Mr. Levi see fit to pursue a Rule 46(f) hearing, I remind the Committee on Admissions of what the Board on Professional Responsibility said of a reinstatement case, In re Sheldon I. Matzkin, No. 03-BG-1258, 850 A.2d 310 (D.C.2004). In recommending against Matzkin’s reinstate*704ment, the Board applied the five Round-tree 1 factors, and then observed:
Roundtree and its progeny do not require a detailed confession of past wrongs. They do not require emotional testimony concerning redemption or rehabilitation. To impose such requirements would favor the Petitioner most schooled in the art of revealing emotions to persuade and manipulate.
Indeed, the Committee on Admissions filed a Recommendation against admission in In re Sharon Michelle Zelman on May 13, 2004, No. 04-BG-479, wherein its .Chairman noted the standard of clear and convincing evidence, and quoted Justice Frankfurter as we had in In re Demos, 579 A.2d 668 (D.C.1990) (en banc). We are “unpersuaded that [the applicant] possesses those qualities of truth-speaking, of a high sense of honor, of granite discretion, of the strictest observance of the fiduciary responsibility, that have ... been compen-diously described as [the] ‘moral character’ necessary for the practice of law.” Id. at 674 (citation omitted).
I do not understand that our remand here compels a hearing unless Levi requests one, and even then the Committee may, as it did in Zelman, indicate an unwillingness to certify Levi and give him the options of withdrawing his application or requesting a hearing. Despite the fact that the Committee, itself, found Zelman to be untruthful, 'and it was the Maryland Committee that found Levi to be untruthful, the similarity between these two applicants is inescapable.

. In re Roundtree, 503 A.2d 1215 (D.C.1985).